 
Exhibit 10.1

Amendment # 2 to the
License, Development and Commercialization Agreement
Between
Echo Therapeutics, Inc.
And
Medical Technologies Innovations, Asia, Ltd.

1 
EXECUTIVE SUMMARY
1.1             Scope. This amendment covers the activities necessary to support
the Chinese commercialization of the “Core 2+ and “Generation 3” versions of the
Echo CGM system, as defined below. This Amendment # 2 will take effect, and is
conditioned upon receipt of $500,000 in additional bridge loans on or before
November 30th.
1.2                Amended Terms. The terms in the Original Agreement remain in
force, except as described below.
1.3                Product Definition. The definition of “Product” contained in
Section 1.1.59 is amended to include the following:
 
Release
 
Device
 
Description
 
Echo Deliverables
 
MTIA Responsibilities
 
Core 2+
 
System
 
Support as needed plus deliverables listed below. Evaluation and testing of MTIA
produced materials, as needed.
 
Prototype construction, preliminary clinical testing in China. Manufacturing,
CFDA clinical testing, regulatory approval, commercialization.
 
Sensor Module & Target Base
 
Gen 1 CoPhthal Electrode, dried hydrogel, plastic case. Target Base with
adhesive.
 
Design changes, test reports.
 
Final changes to design and testing as needed.
 
Disposable Kit
 
Disposable package, containing the single use devices. Updates include new Tip,
BZK wipe, Reference ring & labeling
 
None.
 
Update to Bill of Materials, contents, packaging & labeling. Shelf life & other
testing as needed.
 
Transmitter
 
Bluetooth transmitter and embedded firmware.
 
Firmware executable program and PC based test program.
 
Testing as needed.
 
Glucose Algorithm
 
Signal processing software and configuration parameters.
 
Executable program and baseline configuration parameters. PC based test tool.
 
Final configuration parameters, testing as needed.
 
Exfoliator
 
Skin exfoliator, with embedded control firmware and configuration parameters.
Battery charger.
 
Design documentation, sample prototypes. Firmware executable program,
configuration parameters and PC based test program.
 
Final configuration parameters, testing as needed. Exfoliator tip production.
Battery charger design, development and testing.
 
API
 
Application Programming Interface, running on Android
 
Executable software (Android), test reports and interface document.
 
None.
 
App
 
CGM Application with Graphical User Interface.
 
Example English App with source code and executable (Android).
 
Software development of Chinese App, Testing as needed.
 

 
 

 
 
Release
 
Device
Description
 
Echo Deliverables
 
MTIA Responsibilities
 
Generation 3 and all future generations of our CGM product(s)
 
System
 
Requirements, design, implementation, testing and preliminary clinical testing.
Software and algorithm design.
Evaluation and testing of MTIA produced materials, as needed.
 
User documentation, Shipping packaging & labeling. Preliminary clinical testing
in China. Manufacturing, CFDA clinical testing, regulatory approval,
commercialization.
 
Sensor Module & Target Base
 
Electrode, Wet Hydrogel and plastic carrier
 
Design documentation, Design test reports, pilot production, sample prototypes
 
Plastic part tooling & part
manufacturing.
 
Disposable Kit
 
Sterile, disposable package, containing the single use devices (Tip, Target
Base, Sensor, Hydrogel, Tray, Packaging)
 
Design documentation, Design test reports, pilot production, sample prototypes
 
Plastic part tooling & part
manufacturing.
 
Transmitter
 
Reusable, battery operated transmitter and embedded firmware
 
Design documentation, Design test reports and sample prototypes. Firmware
executable program and PC based test program.
 
Plastic part tooling & part
manufacturing
 
Glucose Algorithm
 
Signal processing software that produces glucose values
 
Executable software and configuration parameters. Design test reports
 
 
Exfoliator
 
Self-use Exfoliator, with embedded firmware.
 
Design documentation, Design test reports and sample prototypes. Firmware
executable program and PC based test program.
 
Plastic part tooling & part
manufacturing
 
API
 
Application Programming Interface, running on Android
 
Executable software (Android), test reports and interface document.
 
None.
 
App
 
Chinese CGM Application
 
Example English App with source code and executable (Android).
 
Software development of Chinese App, Testing as needed.
 

2 
DEVELOPMENT PROJECT
2.1                Work Plan and Overview. Echo and MTIA will cooperate in the
development of a project Overview and a more detailed Work Plan. This work plan
will describe the responsibilities of each company for the development of the
devices described above, in “Product Definition”. In the event that a change is
needed in the definition of these deliverables, this will be made with mutual
consent, in an update to the work plan.
 

 
2.2                Software Development. Echo will provide an Application
Programming Interface (API) to facilitate the development by MTIA of application
software for both Core 2+ and Generation 3. Echo will develop and provide source
code for an example application using the API. The MTIA application software
will be developed by MTIA based on requirements MTIA defines. Echo will provide
executable versions of the software for the Exfoliator, Transmitter and API.
2.3                Technology Transfer. Echo will provide documentation and
training to MTIA to ensure that MTIA has the knowledge necessary to manufacture
the devices described in the “Product Definition” above.
2.4                Development Schedules. Both companies will publish to each
other, Gantt charts showing the activities and end dates needed to produce the
deliverables described in the work plan
2.5                  Status Reports. Both companies will publish bi-weekly
status reports to each other, describing the progress, issues and any
significant schedule updates.
2.6                  Conference Calls -TBD
3 
PAYMENTS
The terms of the Original Agreement apply with the following exceptions:
3.1                Reimbursement. There shall be up to $2,000,000 of
reimbursement for direct out of pocket expenses, subject to submission of
appropriate documentation for review and approval by the Company and outside
independent auditors hired by the Company for work done by MTIA, or their
affiliates, on our CGM product in development to date of this agreement.
Reimbursement will be made in the form of a promissory note payable to MTIA upon
consummation of a convertible debt financing led by MTIA or their affiliates in
excess of $5,000,000 of gross proceeds. The form of the promissory note will be
the same form as those issued in the financing. No further reimbursement will be
made by Echo to MTIA for costs involved in the development of products to obtain
CFDA approval or for commercial deployment. If a convertible debt financing
cannot be led by MTIA or their affiliates, Echo will only reimburse up to a
maximum of $1,500,000 upon CFDA approval of the products through the same
promissory note as stated in accordance with the terms of the Original
Agreement.
3.2                Prototypes. MTIA will reimburse Echo for the real and actual
costs of producing and shipping prototype samples delivered to MTIA clinical
testing, demonstration and other purposes, for the products described above in
the “Product Definition”.
3.3                Plastic Parts and Tooling. MTIA will provide the tooling for
the plastic parts needed for the products described above in the “Product
Definition”. MTIA or their affiliates will also be responsible to provide these
products to Echo for design testing, clinical testing, demonstration and other
purposes. Echo will reimburse MTIA or their affiliates for the real and actual
costs of producing and shipping manufactured parts for these products.
4. NOTICES
4.1           
All notices to Echo shall be sent to:
 
Echo Therapeutics, Inc.
295 Foster Street
Littleton, MA 01460
Attention: Chief Financial Officer
with a copy to:
Kevin W. Waite, Esq.
Moomjian, Waite & Coleman, LLP
100 Jericho Quadrangle, Suite 208
Jericho, NY 11753
 
 

 
IN WITNESS WHEREOF, the Parties, intending to be legally bound hereby, have
caused their duly authorized representatives to execute this Agreement as of the
Effective Date.
 
ECHO THERAPEUTICS, INC.
 
By:       /s/ Alan W. Schoenbart________
Name:  Alan W. Schoenbart
Title:    CFO
 
 
MEDICAL TECHNOLOGIES INNOVATION ASIA, LTD.
 
By:       /s/ Bai Ge__________________
Name:  Bai Ge
Title:    Managing Director
 
 
